Citation Nr: 0704549	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  98-11 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1964 to 
December 1970.  It appears that the veteran had additional 
military service from September 1962 to October 1964.  The 
veteran died on January [redacted], 1997 and the appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for the 
cause of the veteran's death.

In September 2006, the veteran testified during a hearing 
before the undersigned Veterans Law Judge sitting at the RO; 
a transcript of that hearing is of record.

During the hearing, the appellant submitted additional 
evidence directly to the Board, waiving initial RO 
consideration of the evidence.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2006).


FINDINGS OF FACT

1.  The veteran died in January [redacted], 1997 as the result of 
probable acute myocardial infarction (MI) due to or as the 
direct consequence of coronary artery disease.

2.  At the time of the veteran's death in January 1997, 
service connection was in effect for bilateral impaired 
vision evaluated as 60 percent, submandibular area scar 
evaluated as 10 percent, left ear impaired hearing evaluated 
as noncompensable, and multiple scars of the trunk, abdomen, 
upper and lower extremities evaluated as noncompensable.  
3.  The medical evidence does not establish that coronary 
artery disease was incurred during service or was manifested 
within one year after the veteran's discharge from active 
service.

4.  Service-connected disabilities did not cause or 
contribute substantially or materially to cause the veteran's 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
1310, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal for service connection for the cause of the 
veteran's death has been accomplished.

In a July 2004 post-rating notice letter, the RO informed the 
appellant and her service representative that to establish 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits, the evidence must show three things: (1)  The 
veteran died while on active duty, or; (2) the veteran died 
from a service-related injury or disease, or; (3) the veteran 
died from an injury or disease not related to service, but 
was totally disabled due to a service-related injury-for at 
least 10 years immediately before death or since the 
veteran's release from active duty, if the veteran was 
released at least five years before death, or for at least 
one year before death if the veteran was a former prisoner of 
war (POW) who died after September 30, 1999.  The RO in the 
July 2004 letter informed her that additional evidence was 
needed to support her claim and asked her to send the 
evidence to VA.  After which, they were afforded the 
opportunity to respond.  The appellant and her representative 
through submission of the death certificate, private medical 
records, and a statement in support of the claim from the 
primary care physician who also was the attending physician 
on the date of the veteran's death and who subsequently 
signed the death certificate, demonstrated actual knowledge 
of the evidence required in support of the claim for service 
connection for the veteran's cause of death.  Hence, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support her claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the July 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
appellant identify and provide the necessary releases for any 
medical providers from which she wished the RO to obtain and 
consider evidence, and invited her to submit evidence in 
support of her claim.  By letter of September 1998, the RO 
advised the appellant to furnish medical evidence where the 
veteran was diagnosed or treated for coronary artery disease 
the year following his discharge from service.  In a December 
2001 letter, the RO advised the appellant to furnish all 
treatment records for the veteran which would be pertinent to 
his heart condition from his discharge from service up to the 
time of his death.  Additionally, the appellant was advised 
to submit copies of all medical records showing treatment for 
the veteran's disabilities.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the rating action on appeal.  However, the Board finds 
that, with respect to this matter, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  

The Board finds that, in this appeal, the delay in issuing 
any section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication.  As indicated above, the July 2004 letter 
notified the appellant what was needed to substantiate her 
claim and also identified the evidence that had been 
considered with respect to her claim.  After the letter, the 
appellant was afforded an opportunity to respond.  
Furthermore, in the July 2004 notice letter, the RO advised 
the appellant of VA's responsibilities to notify and assist 
her in her claim, and in a December 2001 letter, the RO 
requested that the appellant submit all evidence in her 
possession pertaining to the veteran's disabilities, with up 
to one year to provide any such evidence.  After the notice 
letters, the appellant was afforded an opportunity to 
respond.  The appellant referenced outstanding records from 
Eisenhower Hospital, Fort Gordon, Georgia that she wanted VA 
to obtain or that she felt were relevant to the claim.  The 
Board points out that in response to her request, in April 
1998, the NPRC provided to the Honorable Charlie Norwood 
copies of the veteran's medical records which Representative 
Norwood forwarded to the appellant in May 1998. In May 2002, 
Eisenhower Medical Center reported that there were no medical 
records for the veteran stored at the facility.  The 
appellant has not identified any medical treatment providers 
in addition to those noted above as sources of any other 
pertinent evidence.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA's notice requirements prior to 
the RO's initial adjudication of the claim is harmless. See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006). ; Cf. 38 C.F.R. § 
20.1102.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status and degree of disability are not 
at issue.  While the RO has not afforded the appellant notice 
pertaining to the effective date, the Board's decision herein 
denies the appellant's claim for service connection for the 
cause of the veteran's death.  Accordingly, no effective date 
is being assigned, and there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
in connection with the claim has been accomplished.  The RO 
has undertaken reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate her claim; as a result of these efforts, service 
medical records, and private medical records, have been 
associated with the claims file.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
records, in addition to those noted above, that need to be 
obtained.  The record also presents no basis for further 
developing the record to create any additional evidence to be 
considered in connection with the claim. 

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim for service connection for cause 
of the veteran's death.





III.	Background

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that the veteran's coronary 
artery disease was present during service and has been 
chronic throughout his life.  She asserts that the stress of 
his service connected disabilities contributed to the 
veteran's death by placing a tremendous burden upon his 
heart. 

The veteran died on January [redacted], 1997.  The death certificate 
listed the immediate cause of death as probable acute 
myocardial infarction due to or as the direct consequence of 
coronary artery disease.  An autopsy was not performed.  At 
the time of the veteran's death, service connection was in 
effect for bilateral impaired vision evaluated as 60 percent, 
submandibular area scar evaluated as 10 percent, left ear 
impaired hearing evaluated as noncompensable, and multiple 
scars of the trunk, abdomen, upper and lower extremities 
evaluated as noncompensable.  

The Board notes, however, that service medical records are 
silent as to a diagnosis of coronary artery disease. The 
service medical records include the veteran's September 1962 
enlistment report of medical history in which he reported a 
history of chest pain or pressure.  On examination, his heart 
was reportedly normal, and the veteran denied chest pain, 
pressure, palpitations, or pounding heart.

Chest x-ray reports for the period from July 1963 to July 
1965 showed the heart and lungs within normal limits.

The veteran's March and June 1965 complaints of chest pain 
were related to resolved non productive cough and pneumonia.  

In reports of physical examination for May 1964, July 1965, 
July 1966, and August 1968, examiners assessed normal heart 
findings, and the veteran denied chest pain, pressure, 
palpitations, or pounding heart.  

The July 1970 Physical Evaluation Board separation medical 
history report reflected normal heart findings, and the 
veteran's denial of chest pain, pressure, palpitations, or 
pounding heart.  

The May 1987 Humana Hospital admission for acute inferior 
wall myocardial infarction (MI) is the first diagnosis of 
heart disease.  The appellant at that time stated that the 
veteran's medical exertional chest pain began four years 
prior to the admission.  The final diagnosis was organic 
heart disease, etiology atherosclerosis and thrombosis 
confirmed by cardiac catherization.

In the veteran's May 1987 Humana Hospital history and 
physical report, Dr. Smith noted the veteran's history of 
service connected shrapnel wounds, eye disability, ear 
disability, and multiple scars.  He noted no history of 
diabetes mellitus, hypertension, lipid problem or any 
previous diagnosis of cardiovascular disease. 

Records of Dr. Smith for the period from May 1987 to January 
1997 showed treatment for various cardiovascular diagnoses 
including angina, myocardial infarctions in May 1987, 
September 1991, August 1992, and July 1994; cardiomegaly with 
atherosclerosis; and diffuse right coronary artery disease.  
The veteran underwent cardiac catherization in August 1988, 
September 1990, June 1991, June and October 1993, and July 
1994.  Angioplasty was performed in May and September 1992, 
March and June 1993, and July 1994.  

In August 1988, the veteran was hospitalized for angina and 
underwent a four vessel coronary artery bypass graft in 
September 1988.  

In a September 2006 letter, Dr. Smith stated that he 
"performed" the death certificate on Mr. [redacted] and 
indicated that he thought that perhaps his coronary disease 
had been present for some 30 years and this was based on the 
fact that he had developed severe atherosclerotic coronary 
disease by the age of 43.  He opined that statistically the 
veteran probably had significant atherosclerosis while he was 
still in the military and in Vietnam.  Dr. Smith stated that 
he recognized that the veteran had extensive war wounds to 
his shoulders, eyes, and perhaps left leg, but he opined that 
it was also conceivable that the pains in the arm and 
shoulder might have been related to angina.  Further, Dr. 
Smith stated that he didn't have records to support that but 
that he would think that it would be reasonable to conjecture 
that it might have been the case. In conclusion, Dr. Smith 
stated that he agreed that proof of the existence of the 
veteran's coronary disease is lacking but statistically, he 
would think there would be a very good possibility that this 
would be the case.

During the September 2006 Board hearing, the appellant 
submitted her sister-in-law's letter reporting that the 
veteran experienced chest pains following discharge from 
service for which she stated that he sought treatment at 
Eisenhower Medical Center, Ft. Gordon, Georgia in the late 
1970's.  The Eisenhower Medical Center has no records for the 
veteran. 

II. Applicable Laws and Regulations

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre- existing 
injury or disease in the line of duty. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service. 38 
C.F.R. §§ 3.102, 3.303(d) (2006).  Service connection 
requires a finding of the existence of a current disability 
and a connection between the veteran's service and the 
disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto. 38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular disease, 
including hypertension, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).

IV.  Analysis

Even if the Board were to accept, as credible, the 
appellant's assertions of in-service treatment for the 
claimed coronary artery disease, there is no medical evidence 
to support the existence of coronary artery disease in 
service or manifested to a degree of 10 percent within one 
year from date of termination of such service.  Moreover, 
available post-service medical records document no evaluation 
or treatment for coronary artery disease that is associated 
with the veteran's military service.

The Certificate of Death reflects that the veteran died on 
January [redacted], 1997 of probable acute myocardial infarction due 
to or as the direct consequence of coronary artery disease.  
No other primary or contributory causes of death were listed.  
The appellant applied for VA death benefits in February 1997.

While the Board notes the veteran's September 1962 enlistment 
report of chest pain and pressure, service medical records 
show no treatment for coronary artery disease.  As stated 
above, chest x-rays for the period from July 1963 to July 
1965 showed normal heart and lungs.  There was no diagnosis 
of coronary artery disease in the service medical records.  
Therefore, incurrence of coronary artery disease in service 
is not factually shown.  The medical evidence associated with 
the claims file shows that the first diagnosis of coronary 
artery disease was in May 1987, more than 15 years post 
service.  

The Board notes that Dr. Smith treated the veteran from 1987 
until his death.  While Dr. Smith reported the veteran's 
service connected disabilities, in various medical documents 
of record, at no time did he or any other medical provider of 
record relate any cardiovascular diagnosis to the veteran's 
service connected disabilities or any event incurred in 
service.

In August 1988, Dr. P. Catalano and Dr. M. Watts, after 
performing a four-vessel coronary artery bypass graft, did 
not relate the veteran's coronary artery disease to his 
service connected disabilities or any event incurred in 
service.

As regards service connection for coronary artery disease, 
the Board notes that in the January 1997 death certificate 
and the September 2006 letter, Dr. Smith opined that he 
thought that perhaps the veteran's coronary disease had been 
present for some 30 years based on the fact that he developed 
severe atherosclerotic coronary disease by age 43.  However, 
Dr. Smith in the September 2006 letter stated that while it 
was conceivable that the veteran's post-service left arm and 
shoulder pains might have been related to angina, he did not 
have records to support that.  He opined that he would think 
that it would be reasonable to conjecture that it might have 
been the case.  However, he concludes that absent medical 
records, he agreed that proof of the existence of the 
veteran's coronary artery disease was lacking, but 
statistically, he would think that there would be a very good 
possibility that that would be the case.  

The Board finds that such an opinion is too speculative in 
nature to support a grant of service connection.  See Warren 
v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed 
in terms such as "could have been" is not probative).  See 
also Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus).  As 
such, Dr. Smith's opinion is of limited probative value.  
Aside from the fact that this opinion is speculative at best, 
and is not supported by any stated rationale after review of 
the claims file.  The opinion does not actually establish a 
nexus between the veteran's coronary artery disease and 
service, but merely suggests the onset of coronary artery 
disease "approximately" 30 years prior to the veteran's 
death.  Thus, this evidence does not provide persuasive 
support for the appellant's claim that service connection for 
coronary artery disease is warranted.

The Board has considered the September 2006 testimony 
provided by the appellant and the statement provided by her 
sister-in law.  Although the Board does not doubt the 
sincerity of their belief that the veteran's coronary artery 
disease was a result of his military service, the question of 
medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137- 
38 (1994).  As laypeople without the appropriate medical 
training or expertise, the appellant and her sister-in-law 
are not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2. 
Vet. App. 294 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, finds as fact that service 
connection for the cause of the veteran's death is not 
warranted.  There is simply no competent evidence indicating 
that the probable acute myocardial infarction due to or as 
the direct consequence of coronary artery disease that caused 
his death was incurred in-service.  

There is also no competent evidence indicating that the 
veteran's service connected impaired vision, impaired 
hearing, submandibular scar, or multiple scars caused or 
aggravated any of the medical conditions that caused his 
death, nor is there evidence that those conditions caused or 
contributed substantially or materially to cause the 
veteran's death.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


